DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25th, 2022 has been entered.
Response to Arguments
Applicant's arguments, see pages 8-13, filed April 25, 2022, regarding prior art rejections have been fully considered but they are not persuasive. 
In regards to the argument for claims 1 and 5 that Shalev-Shwartz fails to at least teach a first number of additional vehicles in proximity to the vehicle and travelling in a same direction as the vehicle; a second number of additional vehicles in proximity to the vehicle and travelling in an opposite direction relative to the vehicle, the examiner respectfully disagrees.  This limitation is taught in at least Para 0160 where the “processing unit 110 may determine the position, velocity (e.g., direction and speed), and/or acceleration of the leading vehicle”, in Para 0254 where the “distance information may be derived from analysis of one or more images captured from the environment of the host vehicle. For example, numbers of pixels of a recognized object represented in an image may be determined and compared to known field of view and focal length geometries of the image capture devices to determine scale and distances. Velocities and accelerations may be determined, for example, by observing changes in scale between objects from image to image over known time intervals. This analysis may indicate the direction of movement toward or away from the host vehicle along with how fast the object is pulling away from or coming toward the host vehicle. Crossing velocity may be determined through analysis of the change in an object's X coordinate position from one image to another over known time periods”, and in Paras 0128-0129 “The second processing device may receive images from the main camera and perform vision processing to detect other vehicles, pedestrians, lane marks, traffic signs, traffic lights, and other road objects. Additionally, the second processing device may calculate a camera displacement and, based on the displacement, calculate a disparity of pixels between successive images and create a 3D reconstruction of the scene (e.g., a structure from motion). The second processing device may send the structure from motion based 3D reconstruction to the first processing device to be combined with the stereo 3D images.  The third processing device may receive images from the wide FOV camera and process the images to detect vehicles, pedestrians, lane marks, traffic signs, traffic lights, and other road objects. The third processing device may further execute additional processing instructions to analyze images to identify objects moving in the image, such as vehicles changing lanes, pedestrians, etc.”  It is disclosed that the processing device can detect many vehicles and the direction that they are traveling in, therefore the limitation is fully taught by Shalev-Shwartz.
In response to applicant's argument for claim 13 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “data samples taken from human drivers of other vehicles”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  There is no requirement within the claims that the data samples are taken from human drivers of other vehicles, but merely that the received driving data is of an individual vehicle driven by a human driver.  This limitation can be reasonably interpreted to merely be the host vehicle, therefore Shalev-Shwartz does disclose of this limitation.
A detailed rejection follows below.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5-6, 8-13, 21, 23-24, and 26-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shalev-Shwartz et al. (US 2019/0329768; hereinafter Shalev-Shwartz; already of record).
In regards to claim 5, Shalev-Shwartz discloses of a system, comprising:
a sensor (Para 0066, 0069, 0081, Fig 1); 
one or more processors (Para 0066); and 
physical memory storing computer-executable instructions that, as a result of being executed by the one or more processors (Para 0066, Fig 1 Part 110, 140, 150), cause the system to: 
receive sensor data from the sensor (Para 0066, 0076, and 0373);
determine, based at least in part on the sensor data, a plurality of conditions associated with a driving environment of a vehicle (Para 0064, 0074-0076, 0281, 0433), wherein the plurality of conditions comprise: 
a first number of additional vehicles in proximity to the vehicle and traveling in a same direction as the vehicle (Para 0127-0129, 0144, 0433, 0160, 0254, 0179, 0227);
a second number of additional vehicles in proximity to the vehicle and traveling in an opposite as the vehicle (Para 0127-0129, 0144, 0433, 0160, 0254, 0179, 0227);
environmental conditions comprising one or more of a physical road condition, weather of the driving environment, or visibility (Para 0281, 0288, 0433);
provide the plurality of conditions to a machine-learned model to produce a target speed, the machine-learned model trained using training data generated from vehicles driven by human drivers (Para 0138, 0175, 0186, 0190, 0207, 0433); 
determine, based at least in part on the sensor data and the target speed, a trajectory for the vehicle (Para 0177, 0079, 0433, 0081); and 
control the vehicle based at least in part on the trajectory (Para 0177, 0079, 0081, and 0433).
In regards to claim 6, Shalev-Shwartz discloses of the system of claim 5, wherein the plurality of conditions further comprise: 
a volumetric boundary defining occupied space associated with the additional vehicles (Para 0147, 0433, 0337-0338, 0127-0128), 
a presence of roadway construction or a roadway obstruction, or
a statutory speed limit associated with the driving environment determined based at least in part on map data associated with the driving environment (Para 0243, 0079, and 0433; where the map database could include a statutory speed limit).
In regards to claim 8, Shalev-Shwartz discloses of the system of claim 5, wherein the computer-executable instructions further include instructions that, if executed, cause the one or more processors to: 
determine, from the sensor data, a measure of wheel slip (Para 0281, 0288, 0433; where decreased road traction can involve a measure of wheel slip); and 
wherein the plurality of conditions includes a measure of vehicle traction (Para 0281, 0288, 0433; where decreased road traction can involve a measure of wheel slip).
In regards to claim 9, Shalev-Shwartz discloses of the system of claim 5, wherein the computer-executable instructions further include instructions that, if executed, cause the one or more processors to: 
determine, from the sensor data, whether a pedestrian is present by determining that the pedestrian is within a threshold distance of a path of the vehicle (Para 0127-0129, 0175, 0249-0250, 0433); and 
wherein the plurality of conditions includes a presence of the pedestrian (Para 0127-0129, 0175, 0249-0250, 0433).
In regards to claim 10, Shalev-Shwartz discloses of the system of claim 5, wherein the plurality of conditions further comprises an occlusion grid that identifies areas around the vehicle that are not sensed by the vehicle (Para 0352-0354, 0433).
In regards to claim 11, Shalev-Shwartz discloses of the system of claim 5, wherein the computer-executable instructions further include instructions that, if executed, cause the one or more processors to: 
determine whether the target speed is within a threshold amount of a previous target speed (Para 0139, 0166, 0433; where sending navigational responses could include a threshold change in speed; alternatively/additionally, a navigational response, by design, would need to have a smallest possible unit for the change in speed that could be outputted, for example 1 mile per hour, and this could act as a threshold amount); and 
control the vehicle based at least in part on determining that the target speed is within the threshold amount of the previous target speed (Para 0139, 0166; where sending navigational responses could include a threshold change in speed; alternatively/additionally, a navigational response, by design, would need to have a smallest possible unit for the change in speed that could be outputted, for example 1 mile per hour, and this could act as a threshold amount).
In regards to claim 12, Shalev-Shwartz discloses of the system of claim 5, wherein the training data includes a plurality of data samples, each sample in the plurality of data samples including a value for each condition in the plurality of conditions and an associated speed driven by a human driver (Para 0186, 0215, 0433).
In regards to claim 1, the claims recite analogous subject matter to claim 5 and is rejected on the same premise.  
In regards to claim 13, the claim recites analogous subject matter to claim 5 and is rejected on the same premise, but further teaches receiving a sample of driving data of an individual vehicle driven by a human driver (Para 0138, 0175, 0186, 0190, 0207, 0433);
determining a set of the one or more parameters associated with the sample and an associated speed driven by the human driver (Para 0138, 0175, 0186, 0190, 0207, 0433, 0177, 0079, 0081); and
inputting the associated speed and the set of the one or more parameters into the machine-learned model (Para 0138, 0175, 0186, 0190, 0207, 0433, 0177, 0079, 0081);
In regards to claims 21, 23-24, 26-30, the claims recite analogous subject matter to claims 6, 8, 6, and 8-12, respectively, and are rejected on the same premise.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalev-Shwartz in view of Li et al. (US 10311731; hereinafter Li; already of record).
In regards to claim 7, Shalev-Shwartz discloses of the system of claim 5.
However, Shalev-Shwartz does not specifically disclose to determine, from the sensor data, whether an emergency vehicle is present; and 
wherein the plurality of conditions includes a presence of the emergency vehicle.
Li, in the same field of endeavor, teaches to determine, from the sensor data, whether an emergency vehicle is present (Column 13 line 35 – Column 14 line 6); and 
wherein the plurality of conditions includes a presence of the emergency vehicle (Column 13 line 35 – Column 14 line 6; where this condition can be included in the conditions disclosed by Shalev-Shwartz).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of conditions of the system of claim 5, as taught by Shalev-Shwartz, to include determine if an emergency vehicle is present, as taught by Li, in order to allow the vehicle to take action to avoid a collision (Li Column 13 line 35 – Column 14 line 6).
In regards to claims 22 and 25, the claims recite analogous subject matter to claim 7 and are therefore rejected on the same premise.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663     

/JAMES M MCPHERSON/Examiner, Art Unit 3663